 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARC ANTHONY DONIAS,                               No. 2:16-CV-2674-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    RAYTHEL FISHER,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the court are petitioner’s motion (1)

19   for an extension of time to file a traverse (ECF No. 47) and (2) for an extension of time to file a

20   traverse and for appointment of counsel (ECF No. 48).

21                  Good cause appearing therefor, petitioner’s motions for an extension of time to file

22   a traverse will be granted. Petitioner may file a traverse within 30 days of the date of this order.

23                  There currently exists no absolute right to appointment of counsel in habeas

24   proceedings. See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C.

25   § 3006A authorizes the appointment of counsel at any stage of the case “if the interests of justice

26   so require.” See Rule 8(c), Fed. R. Governing § 2254 Cases. In the present case, the court does

27   not find that the interests of justice would be served by the appointment of counsel.

28   ///
                                                        1
 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1.      Petitioner’s motions for an extension of time to file a traverse (ECF Nos.

 3   47 and 48) are granted;

 4                 2.      Petitioner may file a traverse within 30 days of the date of this order; and

 5                 3.      Petitioner’s motion for the appointment of counsel (ECF No. 48) is denied.

 6

 7   Dated: August 22, 2019
                                                           ____________________________________
 8                                                         DENNIS M. COTA
 9                                                         UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
